Citation Nr: 0835795	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The veteran testified at a hearing 
before a hearing officer at the RO in January 2006 and before 
the undersigned at a videoconference hearing held in March 
2007.

When this case was previously before the Board, in July 2007, 
the issues on appeal included entitlement to an increased 
rating for peripheral neuropathy of the right lower leg and 
foot, entitlement to an increased rating for peripheral 
neuropathy of the left lower leg and foot, and entitlement to 
an increased evaluation for Type II diabetes mellitus with 
erectile dysfunction.  However, inasmuch as the appeal of 
these issue was withdrawn on the record at the time of the 
March 2007 hearing, in July 2007 the Board determined that 
these issues were no longer in an appellate status and the 
appeal as to these issues was dismissed.  See 38 C.F.R. 
§§ 20.202, 20.204 (2007).  In July 2007, the Board also 
remanded the appeal with respect to the TDIU issue.  The 
requested development having been accomplished, the case has 
been returned to the Board.  

In July 2008, the appellant's representative submitted VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, with a cover letter 
directly to the Board.  The Board accepts this additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.1304 (2007).  Although this communication was 
not accompanied by a waiver of RO consideration; inasmuch as 
the veteran is herein found to be entitled to TDIU, a remand 
of this matter for such consideration is unnecessary.




FINDING OF FACT

The veteran's service-connected disability precludes 
substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central  
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

In March 2005, VA received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  He indicated that he had last worked in May 
2001 as a housekeeping supervisor, when he became too 
disabled to work.  He indicated that he had completed four 
years of high school and he had no other education and 
training before he was too disabled to work.  When asked what 
service-connected disabilities prevented him from working, he 
stated "diabetes."  

In addition, the veteran's September 2005 VA Form 9, Appeal 
to Board of Veterans' Appeals, as well as the transcript of 
his January 2006 hearing before a hearing officer at the RO 
reflect his contention that he meets the requirements to be 
rated TDIU due to restricted diet, regulation of activities, 
avoidance of strenuous occupational and recreational 
activities with episodes of ketoacidosis or hypoglycemic 
reactions, requiring at least weekly visits to a diabetic 
care provider, plus progressive loss of weight and strength 
complications.  

Similarly, the transcript of the March 2007 videoconference 
hearing reflect the contention that the veteran is 
unemployable as a result of his service-connected peripheral 
neuropathy affecting both lower extremities and fatigue due, 
both due to his service-connected diabetes mellitus.  

The veteran was afforded a VA examination in April 2008.  
Based on examination of the veteran and review of his medical 
history, to include his claims file, the examiner provided 
the assessment of Type II diabetes, on Insulin, poorly 
controlled, as well as peripheral neuropathy of the right 
upper extremity and right and left lower leg and foot, 
plantar fasciitis of the right foot related to pes planus of 
the left foot with traumatic arthritis and degenerative joint 
disease changes and ganglion cyst removal on the left foot.  
The bilateral upper and lower extremity neuropathy was 
attributed to his diabetes mellitus as well as to the 
immunosuppressive medication given for kidney transplant.  
The examiner concluded that, as a result of his neuropathy 
and chronic symptomatology in his bilateral feet, it is not 
likely that the veteran can be gainfully employed.  

In July 2008, VA received a copy of the veteran's March 2005, 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in which he had 
indicated that he last worked in May 2001 as a housekeeping 
supervisor, when he became too disabled to work due to his 
service-connected diabetes.  A July 2008 cover letter to this 
communication notes that there have been no changes from the 
date of this form (March 2005) to the present date.  

The veteran is service-connected for peripheral neuropathy, 
left lower leg and foot, associated with type 2 diabetes 
mellitus, with erectile dysfunction, evaluated as 40 percent 
disabling; peripheral neuropathy, right lower leg and foot, 
associated with type 2 diabetes mellitus, with erectile 
dysfunction, evaluated as 40 percent disabling; type 2 
diabetes mellitus, with erectile dysfunction, evaluated as 40 
percent disabling; pes planus, left foot, with traumatic 
arthritis and status post ganglion cyst excision, evaluated 
as 30 percent disabling; plantar fasciitis, right foot 
associated with pes planus, left foot, with traumatic 
arthritis and status post ganglion cyst excision, evaluated 
as 10 percent disabling; and peripheral neuropathy, right 
upper extremity associated with type 2 diabetes mellitus, 
with erectile dysfunction, evaluated as 10 percent disabling.  
The combined evaluation for compensation, with consideration 
of the bilateral factor of 7.8 percent, is 90 percent from 
October 1, 2006.  As such, he meets the threshold 
requirements under 38 C.F.R. § 4.16(a).  

The April 2008 VA examiner concluded that, as a result of his 
neuropathy and chronic symptomatology in his bilateral feet 
(for which service connected has been established), it is not 
likely that the veteran can be gainfully employed  The Board 
does not dispute this opinion.  Resolving the benefit of the 
doubt in favor of the veteran, the Board finds that 
entitlement to a TDIU is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a TDIU is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


